Citation Nr: 0103031	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post bunionectomy of the right foot with callus and 
hallux valgus, excluding any period of temporary total 
rating.

2.  Entitlement to a rating in excess of 10 percent for 
status post bunionectomy of the left foot with callus and 
hallux valgus, excluding any period of temporary total 
rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from February 1983 to 
January 1988.  Service records also reflect reservist duty 
from April 1990 to July 1990, and from November 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama, which granted service 
connection for status post bunionectomy with callus and 
hallux valgus of the right and left foot.  A rating 
evaluation of 10 percent was assigned for each foot.  The 
Board notes that a November 1999 rating decision assigned a 
temporary total rating for a period of convalescence from 
October 8, 1999, to November 30, 1999.  Thereafter, the 10 
percent ratings for each foot were reassigned.


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law redefines the obligations of the VA with 
respect to the duty to assist and the duty to notify.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment but which were not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required, in part, for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, a decision by the Board at this time 
would be potentially prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Also, the Board finds that the appellant's service should be 
verified.  It appears from a review of the record that she 
had periods of unverified service in the United States Navy 
Reserve from 1988 to 1999.  The Board notes that the RO 
requested that she provide information concerning her Reserve 
unit in an August 1998 letter; however, she apparently has 
not done so.  The Board advises her that it is her obligation 
to adequately identify pertinent records in order to 
facilitate development of those records by the VA.  In 
addition, it appears that all service medical records have 
not been associated with the claims folder.  An undated VA 
Form 119 of record indicates the efforts the RO has made to 
develop these records.  The RO should notify her of its 
efforts and should describe any further action to be taken in 
this regard.

In addition, the appellant provided the necessary VA 
authorization to release pertinent treatment records from her 
private physician, R. I. Russell, D.P.M.  Although some of 
Dr. Russell's records have been associated with the claims 
folder, it does not appear that Dr. Russell has been 
requested to forward copies of all pertinent treatment 
records, including records of December 1998 foot surgery 
mentioned in the most recent VA examination, to the RO.  

The Board further notes that the record discloses that the 
appellant underwent surgical treatment in October 1999, for 
her service-connected bilateral foot disability.  However, 
the most recent VA examination of record was conducted in 
early 1999.  The Board is unable to discern on the basis of 
the record the extent of current impairment associated with 
the right and left foot disorders.  Under the circumstances 
herein, the statutory duty to assist requires a resolution 
regarding the nature and extent of these disabilities. 

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist 
includes the duty to obtain thorough and contemporaneous VA 
examinations.  Where the record before the Board is 
inadequate to render a fully informed decision on an issue, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist.  See Ardison v. Brown, 6 Vet. App. 
405 (1994); see also Hampton v. Gober, 10 Vet. App. 481 
(1997) (the Court held that when duty to assist is triggered 
in an appropriate case, the duty to assist includes the duty 
to conduct a thorough and contemporaneous medical 
examination). 

Further, the Board notes that the appellant has been assigned 
the maximum schedular rating available for hallux valgus of 
the right and left foot, status post bunionectomy.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2000).  In order to warrant an 
evaluation in excess of 10 percent, a review of other 
potentially applicable diagnostic codes would be necessary.  
Therefore, a review of the assembled medical evidence, to 
include further VA examination, would be of assistance in 
assessing the severity of the appellant's disability.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see also 38 
C.F.R. §§ 4.40; 4.45, 4.59 (2000), DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  Additionally, the Board notes that 
the RO has not yet considered the applicability of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) in this 
matter.  

Finally, additional pertinent medical records were received 
since the issuance of the Statement of the Case (SOC) in 
October 1999.  The record discloses, however, that a 
Supplemental Statement of the Case (SSOC), which addresses 
the additional evidence, has not been issued.  The remedy for 
such an occurrence is to remand this matter to the RO for 
appropriate procedural compliance, specifically the issuance 
of a SSOC in accordance with the provisions of 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.31, 20.302.  

Accordingly, to ensure full compliance with due process 
requirements, this matter is REMANDED to the RO for the 
following action:

1.  The RO should attempt to verify 
through official channels the dates, 
types, and character of the appellant's 
U.S. Navy Reserve service.  Those channels 
should also be asked to clarify what 
periods of service were in the nature of 
active duty, active duty for training, or 
inactive duty training.  The information 
received should be associated with the 
claims folder.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  The RO shall inform 
the appellant if the VA is unable to 
secure any of the relevant records sought.  
These efforts should continue until it is 
reasonably certain that these records do 
not exist or that further efforts to 
obtain those records would be futile.

2.  The RO should make any further 
reasonable efforts to develop additional 
service medical records.  The information 
received should be associated with the 
claims folder.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  The RO shall inform 
the appellant if the VA is unable to 
secure any of the relevant records sought, 
should notify her of its efforts, and 
should describe any further action to be 
taken in this regard.  These efforts 
should continue until it is reasonably 
certain that these records do not exist or 
that further efforts to obtain those 
records would be futile.

3.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for her service-connected disabilities of 
the feet that has not already been made 
part of the record, and should assist her 
in obtaining such evidence.  In 
particular, copies of all treatment 
records, including records pertaining to 
her December 1998 foot surgery, should be 
requested from Robert I. Russell, D.P.M., 
1717 11th Ave. South, Ste. 402, 
Birmingham, AL 35205.  Copies of all such 
records should be associated with the 
claims folder.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  The RO shall 
inform the appellant if the VA is unable 
to secure any of the relevant records 
sought.

4.  Thereafter, the appellant should be 
afforded a VA examination to determine the 
nature and severity of her service-connected 
bilateral foot disability.  The examiner 
should assess the level of functional 
impairment caused by these conditions and the 
affect of these disabilities on her 
employability.  In addition, active and 
passive ranges of motion should be recorded, 
and the examiner should note whether 
ankylosis is present.  In determining range 
of motion, limitation of motion due to pain 
should be reported, including pain on use or 
due to flare-ups.  Specifically, the examiner 
should note what, if any, objective 
manifestations of pain are present, 
including, but not limited to, tenderness or 
soreness of affected tissues, swelling, 
guarding of motion, involuntary reaction or 
other reaction upon touching, resistance, or 
active or passive motion.  The examiner 
should note whether and to what extent gait 
is affected.  In addition, to the extent 
feasible, additional limitation of motion due 
to weakened movement, excess fatigability and 
incoordination should be noted. Instability 
should also be noted.  The overall functional 
impairment should be assessed with respect to 
normal daily functioning.  The examiner 
should also indicate whether there is 
malunion or nonunion of the tarsal or 
metatarsal bones which is related to the 
service-connected disabilities, and if so, 
the degree of such impairment.  All necessary 
tests, to include specialized studies, should 
be performed.  To the extent possible, all 
findings should be reported for each foot 
separately.  All findings should be reported 
in detail, and a complete rationale should be 
given for any opinions and conclusions 
expressed.  The claims file must be made 
available, and should be reviewed by the 
examiner in connection with the examination.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the above, the RO 
should readjudicate the issues of entitlement 
to rating evaluations in excess of 10 percent 
for status post bunionectomy with callus and 
hallux valgus of the right and left foot 
since December 11, 1998.  The RO should 
consider other potentially applicable 
diagnostic codes, 38 C.F.R. § 3.321(b)(1), 
and Fenderson v. West, 12 Vet. App. 119 
(1999) as the appellant has, in essence, 
appealed the issue of determination of the 
initial ratings.  Then, the RO should issue 
an SSOC to the appellant on the issues on 
appeal which sets forth the evidence received 
by the RO since the SOC of October 1999.  The 
appellant and her representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



